Citation Nr: 1122488	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for substance abuse addiction, claimed as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hepatitis C.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL
Veteran's representative
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction).

In August 2007, the Veteran's representative, on behalf of the Veteran who is incarcerated, appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's file.

In October 2007 and March 2010, the Board remanded the case to the RO for additional development.  

As noted in the previous remands, the claim for an earlier effective date for the grant of service connection for posttraumatic stress disorder was raised by the Veteran's representative in August 2007, but the claim has not been adjudicated by an Agency of Original Jurisdiction (AOJ), and the claim is referred to an AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current substance abuse addiction or residuals of substance abuse.

2.  Hepatitis B was not affirmatively shown to have had onset during service; and there is no competent medical evidence that hepatitis B, first diagnosed after service, is related to a disease, an injury, or an event of service origin.

3.  Hepatitis C was not affirmatively shown to have had onset during service; and there is no competent medical evidence that hepatitis C, first diagnosed after service, is related to a disease, an injury, or an event of service origin.


CONCLUSIONS OF LAW

1.  The claim of service connection for substance abuse addiction, on a direct basis, has no legal merit; and the claim of service connection for substance abuse addiction on a secondary basis, claimed as secondary to service-connected posttraumatic stress disorder, must be denied.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(m) and (n), 3.301, 3.310 (2010).

2.  Hepatitis B was not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hepatitis C was not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2005, in April 2006, in July 2007, and in November 2007.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, except for a claim of secondary service connection, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  




To the extent the VCAA notice did not identify the type of evidence needed to substantiate a claim secondary service connection, the VCAA notice was deficient. In the absence of evidence of current disability, the Board does not reach the question of secondary service connection and the VCAA omission has not prejudiced the Veteran's claim.

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the supplemental statements of the case, issued in November 2008 and August 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records and the Veteran himself submitted numerous private medical reports to include records from the Commonwealth of Pennsylvania's Department of Corrections.  He has not identified any additional records for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in March 2004 (psychiatric), December 2006 (psychiatric), August 2008 (hepatitis), and April 2010 (hepatitis and psychiatric), specifically to evaluate the nature and etiology of the conditions at issue. 





As the reports of the VA examinations are based on consideration of the prior medical history and describe a disability, if any, in sufficient detail so that the Board's review of the claims is a fully informed one, the medical opinions rendered are adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303 and 3.310. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Drug abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. §§ 3.1(m) and (n); 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The law prohibits a grant of direct service connection for drug abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. §§ 105(a); VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999).  However, a Veteran may be service connected for a drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his drug abuse disability is secondary to or is caused by the primary service-connected disability, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

II.  Facts and Analysis

Substance Abuse Addiction

The Veteran contends that service connection for substance abuse addiction was warranted as secondary to his service-connected posttraumatic stress disorder.  He asserts that prior to service he had no history of substance abuse.  He states that during service he used marijuana during his combat tour in Vietnam and that after discharge he continued to smoke marijuana and eventually started using cocaine, whereupon he became addicted to drugs.  It is his position that his addiction was a form of self-medication in response to his substantial and untreated symptoms of posttraumatic stress disorder.  He submitted statements of servicemen who note that he was introduced to marijuana while in Vietnam.  

Evidence submitted in support of the claim include medical reports of the Veteran's drug addiction after service.  In an evaluation in May 2005, the Veteran's representative, who is himself a therapist and for posttraumatic stress disorder and a former drug and alcohol treatment supervisor, summarized that the Veteran insulated himself emotionally after discharge from service by using illegal drugs, which he had begun using in service.  Eventually, cocaine addiction led to a situation in which he was found responsible for the death of an undercover police officer and sentenced to life in prison without possibility of parole.  

Records from the Pennsylvania Department of Corrections, dated in 1982, show that the Veteran began drug and alcohol abuse in his early 20s.  In a counselor's evaluation, it was noted that the Veteran was a chronic and severe abuser of both drugs and alcohol since the late 1960s.  It was noted that he had been a serious abuser of heroin (although the Veteran's representative indicated that the Veteran has denied this), cocaine, and several types of narcotic pills for several years.  In January 2004, the Veteran underwent a drug and alcohol assessment at the state correctional institution.  

In a letter to the Veteran's representative, the superintendent of the institution noted that the Veteran reported marijuana use while serving in Vietnam and escalation of drug use after return from Vietnam.  He stated that the Veteran appeared to have experienced the signs and symptoms of middle to late stage addiction.  In the assessment report, the Veteran indicated that before his incarceration his worst problem was cocaine.  As for his history of alcohol and drug use, the Veteran indicated that he considered himself an addict, but did not think he had a problem with drugs.  He indicated that he used marijuana from age 18 to 32 and cocaine and other drugs (tranquilizers and amphetamines, but not heroin, from age 26 to 29.  He felt that Vietnam was the primary reason for his substance use.  He indicated that he had been drug-free for 22 years.  It was noted that the Veteran exhibited signs of late stage dependency.  There was no drug and alcohol treatment recommended as a result of the assessment.  

On a VA examination in March 2004, the Veteran was diagnosed with posttraumatic stress symptoms and history of polysubstance use.  

In April 2005 in a private psychological evaluation, it was noted that after the Veteran returned from Vietnam he attempted to avoid thoughts, feelings, or conversations about his war experiences and he continued his habit of using marijuana that began in service.  After service he used drugs and alcohol, which served as tranquilizers to help him get through the day.  

On VA examination in December 2006, it was noted that in the Veteran's post-military history he began to abuse substances, first marijuana, then sleeping pills and Valium, and later cocaine.  His cocaine habit began in 1975, which on occasion he injected the drug.  The Veteran stated that he never received any formal counseling for cocaine dependence or any dependence on any other substances, and that he had remained substance free since being incarcerated.  The Veteran was diagnosed with posttraumatic stress disorder and cocaine dependence in sustained full remission.  

Prior to the Veteran's incarceration in 1979, the Veteran used marijuana during service and he continued using marijuana after service along with additional illegal substances, particularly cocaine.   By the Veteran's own report, he did not receive treatment for his substance abuse prior to going to prison.  Current medical evidence shows that his substance abuse before 1979 was a dependency and an addiction.  

The law is clear that service connection may not be established on a direct basis or on a secondary basis for a disease or injury the result of the abuse of drugs.  The law prohibiting an award of VA compensation for disability due to drug abuse applies to claims filed after October 31, 1990.  Therefore, regardless of the character or quality of any evidence that the Veteran might submit, drug abuse that was incurred during military service cannot be recognized as a disability for which service connection may be granted.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m)(n), 3.301(c), 3.310(a).  




However, service connection for compensation purposes is permitted for a drug abuse disability secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.

Te remaining question to be addressed is whether service connection may be established for the Veteran's drug addiction as secondary to service-connected posttraumatic stress disorder.  

In April 2010, a VA medical opinion was sought to determine if there was sufficient evidence to establish a diagnosis of substance abuse addiction, and if so, if it was at least as likely as not that substance abuse addiction was the result of service-connected posttraumatic stress disorder.  The VA examiner reviewed in detail the medical reports pertaining to the Veteran's history of drug usage, noting certain instances where there was a lack of detail or discernible timeline regarding the Veteran's addiction.  The VA examiner also noted that there was no evidence of any specific withdrawal symptoms experienced by the Veteran, and therefore found that little useful information could be gleaned from some statements or reports. 

On VA examination in March 2004, history included substance abuse, but made no connection between substance abuse and the Veteran's posttraumatic stress disorder symptoms.  In April 2005, on a psychological evaluation, substance abuse was not diagnosed.  On VA examination in 2006, it was noted that cocaine dependence was in sustained full remission.  The current VA examiner noted that during the times of the Veteran's evaluations he was incarcerated and that no active cocaine or other drug dependence could be diagnosed in the absence of access to drugs.

The VA examiner diagnosed posttraumatic stress disorder and cocaine abuse in remission, not secondary to posttraumatic stress disorder.  The VA examiner concluded that as the Veteran had not used drugs since his incarceration, there was no current active addiction to any drug.  

Further, the VA examiner found that without an active addiction, there could not be a connection between his posttraumatic stress disorder symptoms and a substance abuse addiction.  Moreover, the Veteran's pre-incarceration history of cocaine abuse or dependence occurring four years after his service discharge suggested that there was no connection between his cocaine dependence and the Veteran's service.  

The Board finds that the April 2010 VA examiner's opinion, when compared with the other evaluations relevant to the Veteran's substance abuse and current status, is the most comprehensive and probative.  Not only did the VA examiner review and discuss each of the other evaluations (except, apparently, the May 2005 report by the Veteran's representative), but also explained the basis for the conclusion reached in the opinion.  

The VA examiner's opinion addressed the most significant fact of the case, that is, there is no evidence that since the Veteran's incarceration in 1979 has the Veteran be addicted to illegal drugs or that the Veteran has a current drug addiction. 

A diagnosis of substance abuse or dependency, either in service or in the years immediately after service of which there is no contemporaneous record is not enough to establish service connection; there must be a current disability resulting from the condition.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  And, as previously noted, service connection on a secondary basis, but not directly, is only permitted.  

As stated by the VA examiner in 2010, without an active addiction, there could not be a connection between the Veteran's posttraumatic stress disorder symptoms and a substance abuse addiction.  Furthermore, the Veteran has been drug free since his incarceration in 1979.  And as there is no evidence of a current substance abuse addiction or residuals of such an addiction, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




To the extent that the Veteran has described drug abuse before his incarceration, substance abuse addiction is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of substance abuse addiction is medical in nature and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of substance abuse addiction cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation,  or by any other of the senses, substance abuse addiction syndrome is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of substance abuse addiction.




Where, as here, there is a question of the presence or a diagnosis of substance abuse addiction, not capable of lay observation by case law, and substance abuse addiction is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of substance abuse addiction, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence of a current substance abuse addiction during the appeal period, beginning with the filing of the Veteran's claim in March 2004 and currently. 

As for the Veteran's statements, again in the absence of medical evidence of a current disability, service connection under any theory of entitlement, including secondary service connection, cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

As there is no favorable evidence of a current substance abuse addiction, or residuals thereof, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hepatitis B and C

The Veteran asserts hepatitis B was initially diagnosed in the early 1970s and that he was later diagnosed with hepatitis C.  The alleged risk factors for contracting hepatitis are:  exposure to blood products on many occasions during the Veteran's combat experiences in Vietnam, where he assisted wounded Marines and handled the bodies of dead enemy troops; receipt of a gamma globulin shot with an allegedly contaminated needle, administered by a field medic in combat; and inoculation by an air gun during service.  The Veteran acquired a tattoo on his left forearm during service.  


The Veteran also has a history of illegal drug abuse after service, but the Veteran asserts that intravenous cocaine use occurred over a brief period of time and involved only clean, pre-packaged needles.  The Veteran has denied intravenous heroin use.  

Additional statements of fellow Marines were submitted to support the Veteran's statements that the Veteran was exposed to blood in combat.  In statements, the Veteran's mother and siblings asserted that the Veteran was hospitalized for treatment of hepatitis B in the early 1970s, but that the records of the treatment were no longer available.  

The service personnel records show that the Veteran served in the Marine Corps from January 1968 to April 1970, and his service included a tour of duty in Vietnam.  His military occupational specialty was machine gunner, and his awards and decorations included the Combat Infantryman Badge and the Purple Heart.

The service treatment records do not document hepatitis B or C during service.  

On the basis of the service treatment records, hepatitis B and C were not affirmatively shown to have had onset during service to establish service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service).

Also, as there is no competent medical evidence during service or since service that hepatitis B or C was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).   

After service, the Veteran was been incarcerated since 1979.  In a report from the Pennsylvania Department of Justice, Bureau of Correction, dated in February 1982, it was noted that the Veteran had had hepatitis in 1975 and he had been a patient at St. Francis Hospital.  Records of that hospitalization are not available.  

In the report, it was noted that the Veteran had been a chronic and severe abuser of drugs since the late 1960s, namely, heroin, cocaine, and several types of narcotic pills for several years.  On a chronic illness flow sheet from the Pennsylvania Department of Corrections, it is noted that the Veteran tested positive for hepatitis B antibodies in January 1993 and was positive for hepatitis C in February 1997.  The Veteran received a course of treatment for hepatitis from December 2000 to July 2001.  Records also show that the Veteran had a liver biopsy in March 1999, and the pathology report indicated a diagnosis of hepatitis C.  In a drug and alcohol assessment in January 2004, the Veteran stated that he had used marijuana from age 18 during service and cocaine and other illegal substances from age 26 to 29 after service and no drugs past the age 32.  In the questionnaire, the Veteran indicated that in the 12 months prior to entering prison he did not inject drugs.  

As noted, hepatitis B and C were first documented in the 1990s, which is more than 20 years after service, although there is a report that the Veteran was hospitalized for hepatitis in 1975, which is still several years after service.  

However, as hepatitis is a viral disease that may be asymptomatic at the time of infection, service connection may still be granted even though the disability was first diagnosed after service, after considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The question presented is whether any event in service bears a causal relationship to the diagnosis of hepatitis B and C after service.  

Hepatitis B and C are spread primarily by contact with infected blood or blood products.  For example, unsterilized needles that might be used in applying a tattoo, and intravenous drug use are recognized risk factors for hepatitis. 

On two occasions, the record was reviewed by VA examiners to determine whether the Veteran's hepatitis B and C infections were related to risk factors during service.  



In August 2008, the VA examiner acknowledged that the Veteran was exposed to blood in combat, that the Veteran received a gamma globulin shot, that the Veteran obtained a tattoo, that he had a significant history of drug use including intravenous drug use, and that he had been incarcerated since 1979, which the VA examiner noted was in itself a risk for exposure and transmission of the virus.  After a review of the file, the VA examiner concluded that it was less likely than not that hepatitis C was contracted through the Veteran's military service.  The VA examiner noted that air gun inoculation was not recognized by the Centers for Disease Control as a means of transmission, and found that it was more likely than not that hepatitis was contracted subsequent to service through intravenous drug use and his lengthy incarceration.  

In order to provide a more complete opinion that considered all risk factors claimed by the Veteran, in April 2010 the VA examiner re-evaluated the record to provide an addendum opinion.  The VA examiner addressed each risk factor in turn.  

The VA examiner stated that it was difficult to determine from the information available if the Veteran in fact had penetration of the skin during his exposure to blood and body fluids during combat, which would put him at an increased risk for developing hepatitis B and C.  The VA examiner then stated that as to this risk factor an opinion could not be offered without resort to speculation.  

As for the tattoo in service, the VA examiner stated that hepatitis B and C were not at least as likely as not due to the tattoo.  The VA examiner explained that the available medical literature indicated that it was difficult to determine the exact risk of contracting hepatitis through tattoos, and that one article in Hepatology cited a ratio of 2:11 for contracting hepatitis through a needle stick or cut with a bloody object.  The same rationale was given with regard to the potential transmission of the hepatitis virus during receipt of a gamma globulin shot.  As for the long-term incarceration, the VA examiner expressed the opinion that it was not at least as likely as not that it was the source of the hepatitis B and C; the Hepatology article, previously cited, indicated an odds ratio of 2:9 for developing hepatitis after incarceration for more than three days.  

The VA examiner found that the hepatitis B and C were at least as likely as not due to the Veteran's intravenous drug use, which it was noted was a significant risk factor, despite the Veteran's assertions that he only used clean, pre-packaged needles. 

The VA examiner addressed the Veteran's alleged treatment for hepatitis in the early 1970s, noting that it was difficult to determine exactly when such treatment occurred because treatment records from the 1970s were unavailable.  In any case, there was a report in February 1982 that the Veteran was hospitalized for hepatitis in 1975, and if true, hepatitis B and C infections would still have been well after service, because the onset of acute symptoms from the time of exposure to hepatitis B would be 60 to 150 days, and the onset of acute symptoms from the time of exposure to hepatitis C would be 4 to 12 weeks.  Therefore the Veteran's hepatitis B and C were not at least as likely as not due to service.  

There are no other medical opinions of record addressing the question of whether the Veteran's hepatitis B or C is related to risk factors in service.  The VA opinion considered each of the risk factors and provided a rationale that was supported in part by medical principles or a review of the medical literature for statistical data to determine the likelihood of the Veteran contracting the viruses.  

In summary, the VA examiner did not endorse any of the risk factors during service, which were asserted by the Veteran, as leading to the development of hepatitis B or C.  The VA examiner found that it was not at least as likely as not that hepatitis B or C developed as a result of a tattoo or gamma globulin shot or t air gun inoculation was not a recognized method of transmission of the viruses.  Further, a non-speculative opinion was not possible with regard to the blood and body fluid exposure risk factor, on the basis that the Veteran would have had to have been struck or cut with a bloody object that penetrated the skin and such was simply not shown or known.  Rather, it was the Veteran's intravenous drug use after service that was found to be the most likely risk factor and pathway for the viral infections.  



Although the Veteran is competent to state that he received a shot by air gun inoculator and a gamma globulin shot during service, and that he was exposed to blood in combat, there is no evidence that the instrumentations for the shots were contaminated with hepatitis virus, as asserted by the Veteran, or that the Veteran came in contact with blood contaminated with a hepatitis virus in combat.  Stated differently, for the air gun inoculator, gamma globulin shot, or exposure to blood to be considered a risk factor, there had to be exposure to blood infected with hepatitis B or C or both.  In this case, there is no evidence of contact with blood contaminated with hepatitis B or C or both.  And, there is no evidence that in getting a tattoo the Veteran came in contact with the blood of another person who was infected with hepatitis B or C or both.

As the Veteran does not state and the record does not show that the Veteran came in contact with someone he knew who was infected with hepatitis B or C or both, his statements are speculative or conjecture, that is, an inference based on inconclusive evidence.  Although reasonable doubt is to be resolved in favor of a claimant, reasonable doubt exists where there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In the Veteran's case, exposure to hepatitis B or C or both based on contact with another person, who was infected with hepatitis B or C or both by a gamma globulin shot, by physical contact, or by tattoo, is based on speculation and is thus not positive evidence, so that there is not an approximate balance of positive and negative evidence to which the reasonable doubt standard of proof applies.  38 C.F.R. § 3.102.

Also, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, although it is biologically plausible.  Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (stating that there have been no case reports of hepatitis C transmitted by an airgun transmission, and one case report of hepatitis B transmitted by an airgun injection.).  Further, the VA examiner cited to an article in a scientific magazine, which indicated very low odds for contracting hepatitis B or C through a needle stick or cut with a bloody object.  


Also neither hepatitis B nor hepatitis C is a condition under case law that has been found to be capable of lay observation.  Therefore, the determination as to the presence of hepatitis B or C is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claims.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis.  38 C.F.R. § 3.159.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

As the presence or diagnosis of hepatitis B or C cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hepatitis B or C is not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis B or C.

Where, as here, there is a question of the presence or a diagnosis of hepatitis B or C, not capable of lay observation by case law, and hepatitis B or C is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of hepatitis B or C through infection during service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence.  Accordingly, the statements are not to be considered as competent evidence favorable to the claims.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, hepatitis B by history, dates to 1975, and hepatitis C was diagnosed in the 1990s.  

To the extent the Veteran has expressed the opinion that hepatitis B and C are related to an air gun injection, a gamma globulin shot, exposure to blood in combat service, or a tattoo in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.

Here the question of the relationship between hepatitis B or C and air gun injection, a gamma globulin shot, exposure to blood in combat service, or a tattoo in service is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hepatitis B or C based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hepatitis B and C and air gun injection, a gamma globulin shot, exposure to blood, or a tattoo in service.

As there is no competent evidence favorable to claims, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.).  


As the preponderance of the evidence is against the claims, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for substance abuse addiction, claimed as secondary to service-connected posttraumatic stress disorder, is denied.

Service connection for hepatitis B is denied.  

Service connection for hepatitis C is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


